     Case 4:13-cr-00007-WTM-CLR Document 968 Filed 08/24/20 Page 1 of 1



                        UNITED      STATES DISTRICT        COURT      FOR
                        THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION


UNITED STATES     OF AMERICA


V.                                                          CASE NO. CR413-007


JACK LEE BROWN,

     Defendant.




                                          ORDER


     Before       the        Court        is     the      Government's            Motion      for


Clarification.          (Doc.       948.)       This       Court          previously       denied

Defendant's Motion for Compassionate Release. (Doc. 947.) In its

motion, the Government requests clarification of the Court's order

denying    Defendant         Jack    Lee       Brown's     Motion         for     Compassionate

Release. (Id. at 1.) The Government, in contrast to its response

to Defendant's motion for compassionate release, now states that

Defendant's      type    2   diabetes          qualifies       as    an    extraordinary      and

compelling reason justifying compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) and U.S.S.G. § 1B1.13 and Defendant's hypertension

"might"    qualify.       (Id.       at    5-6.)       After        careful     consideration,

however,   the    Court finds         no reason         to disturb          its   prior    order.

Accordingly, the Government's motion (Doc. 948) is DENIED.

                              •aw ^
     SO ORDERED this                  day of August 2020.




                                            WILLIAM T. MOORE, J1
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA
